Title: From John Adams to Benjamin Rush, 31 July 1811
From: Adams, John
To: Rush, Benjamin



Dear Sir.
Quincy July 31st. 1811

I have several sweet letters from you the last of which is the 20th of this month.
The table of Cider and health and Rum and death I have given to Dr Tufts who will propagate it. It is a concise but very comprehensive result of long experiences, Attentive observation, and deep and close thought.
I was too wise to go to the great celebration. the heat would have killed me. It was here as with you. The Fashion rules all.
I remember I spoke on the day the vote was taken. But it was only a recapitulation of Arguments which had been worn thread bare in the house by frequent repititions for a long time before. The great Controversy between Mr Dickinson and me on the question of Independence I believe was before you came into Congress. I think you did not hear it. It was then that I was somewhat “carried out in Spirit” as Enthusiastic Preachers sometimes express themselves.
You may remember I wrote you twenty years ago that, The whigs had succeeded too well ever to be forgiven.
At the moment when Independence was declared you know there were full one third of the people who detested it in their hearts though they dared not confess it. In Pensylvania and New-York I have always thought there was at least one half. At the time I believed that these two States would have abandoned Us, if they had not been afraid of the Union and their Neighbours on both sides.
Among our secret Enemies were many of old Families and very wealthy people who with their descendants and connections were and will be the haters of all who early acted a part in the Revolution. These have sometimes had the Government of the nation in their hands as well as many of the particular States. they always have and always will endeavor to blast the Characters of all who they think had any active and efficient agency in the revolution. These Labour to obliterate all gratitude esteem and affection in the People towards the really operative Whigs by lavishing an hypocritical Adoration on Washington whom they have always considered as the mere painted head of the ship.
I hear and see these things I believe with as much indifference as you do.
My Brother Cranch to whom I shewed your letter very shrewdly asked me whether you did not mean to include me in the List of those “most preeminent” in the general mental disease? “Those who by writing and reasoning attempt to cure”  the delirious? What say you to this?
Mr Marshalls distinction is a great consolation. Success is not in our power Fidelity is, and I believe his compliment to you was very just.
Mr Smiths Pamphlet like mr Randolphs Pamphlet, Mr Monroes Pamphlet, and Mr Pickering’s Pamphlet, will strut its hour upon the Stage; furnish conversation to the Idle and the partial for a few days and then be heard no more. It is however scandalous that such attacks should be countenanced and encouraged, upon Presidents whose hands are tied and cannot defend themselves.
Yours forever

John Adams